Order Issued January 3, 2013



                                                                                        0000 ’7



                                                In The
                                  Court of Appeal
                           ifth Bi trict of exaa at
                                        No. 05-10-01375-CV


                  IN THE INTEREST OF C.H.C. AND S.M.C., CHILDREN


                                              ORDER

        We DENY appellant’s motion to vacate the trial court’s judgment. The record on the

allegations as presented in the motion is not sufficiently developed for this Court to be able to grant

the motion. The record also shows a motion with the same allegations was filed in the trial court.

Accordingly, our denial of this motion is without prejudice to any motions presented in the trial court

on the same matters as presented in this motion.




                                                       LANA
                                                       JUSTICE